 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 499 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Udall of Colorado (for himself, Ms. DeGette, Mr. Grijalva, Mr. Serrano, Mr. Hinojosa, and Mr. Rodriguez) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Recognizing the 40th anniversary of the Latin American Research and Service Agency and commending the directors and staff of that organization for addressing the needs and concerns of Latino and Hispanic Americans. 
 
Whereas the Latin American Research and Service Agency (in this preamble referred to as LARASA), headquartered in Denver, Colorado, was incorporated on March 13, 1964, for the purpose of improving the industrial, economic, social, and spiritual conditions among Latino and Hispanic people in the United States; 
Whereas LARASA, through social-action research methods and culturally relevant outreach strategies, has developed culturally competent intervention programs and strategies to address the needs of Latino and Hispanic people; 
Whereas LARASA has worked in creative and innovative ways to bring greater public attention to the economic, educational, health, and social welfare of the Latino and Hispanic communities in this Nation; 
Whereas LARASA has funded scholarships and employment training programs that have benefited many thousands of Latino and Hispanic Americans; 
Whereas LARASA has organized seminars and research projects that have advanced understanding of complex public policy issues facing all communities in the United States, particularly communities of people of color; and 
Whereas LARASA has made significant contributions to improve the civil rights of Americans: Now, therefore, be it  
 
That Congress— 
(1)recognizes the 40th anniversary of the Latin American Research and Service Agency and congratulates the organization on reaching this important milestone; 
(2)commends the board of directors, executive director, and staff of the Latin American Research and Service Agency for addressing the needs and concerns of Latino and Hispanic Americans; and 
(3)expresses appreciation to the Latin American Research and Service Agency for outstanding contributions to public policy. 
 
